—Judgment unanimously modified by increasing the award to $28,675 and as modified affirmed. Memorandum: Claimant appeals from the award on the ground that his claim for the value of the millwork and counter fixtures, which was assigned to him by the tenant, should have been allowed. The State concedes that the court should have increased the award by $13,500, the amount asserted by claimant, and agrees that the amount of the award should be $28,675 with interest. This modification, the State argues “should be made, however, only in the event that the award for the structure is modified downward.” The claim for the structure is a separate and independent matter which is in no way dependent upon the assigned claim for the value of the fixtures. It is clear that the value of the millwork and counter fixtures was inadvertently omitted and should have been allowed. (Appeal from judgment of Court of Claims in claim for permanent appropriation.) Present —■ Goldman, P. J., Del Vecchio, Gabrielli, Moule and Bastow, JJ.